Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record and references cited herein fail to disclose, teach and/or suggest the method as instantly claimed, wherein a crystal lattice structure is formed on a formation face by interaction of a shale formation containing carbonate with an inorganic carbonate dissolution inhibiting additive that comprises one or more metal salts including a cation of a d-block transition metal or a Group II metal as claimed.  
US 3318396 discloses methods of drilling a well wherein it is noted that potassium ions present in the drilling fluid are of a size that may fit within the crystal lattice of clays and are difficult to displace from the crystal lattice as the potassium ion forms a bridge holding two crystal units tightly together.  However, such fails to disclose, teach and/or suggest at least the intentional placement of such ions within the lattice structure for shale stabilization purposes, and/or the use of a d-block transition metal salt or a Group II metal salt for such a purpose.
US 20160356138 discloses methods of sealing undesirable fractures during lithological displacement of an evaporite deposit wherein a brine comprising non-sodium solutes interacts in situ with evaporite minerals to form water insoluble wall-building precipitate which interlocks crystal lattice with evaporite mineral on walls.  The reference additionally teaches an embodiment of a sealing agent comprising an aqueous solution saturated in sodium carbonate wherein the sodium carbonate is caused to precipitate in the form of a crystalline hydrate which is capable of forming a crystal lattice with the native trona which comes in contact therewith. The reference, however, fails to disclose, teach and/or suggest the method of the instant claims.
CN 105295866 A discloses an inorganic salt containing drilling liquid wherein the salt can enter between layers of clay so it can enter the clay lattice for adsorption therein; the inorganic salt is further suggested as including potassium.  The reference, however, fails to disclose, teach and/or suggest at least the use of a d-block transition metal salt or a Group II metal salt in accordance with the method as claimed.
As such, the prior art of record fails to sufficiently disclose, teach and/or suggest the methods as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
07/25/22